     Case 5:19-cv-00645 Document 23 Filed 12/26/19 Page 1 of 5 PageID #: 181



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY DIVISION

C.H.,

        Plaintiff,

v.                                                          Civil Action No. 5:19-cv-00645
                                                            Honorable Frank W. Volk

DAVID R. WILSON, FPC Alderson;
JERROD R. GRIMES, FPC Alderson;
SCOTT A. HALL, FPC Alderson;
LIEUTENANT WORKMAN, FPC Alderson;
and THE UNITED STATES OF AMERICA,

        Defendants.
                        JOINT MOTION TO APPOINT MEDIATOR

        Come now the Plaintiff, by counsel, Defendant United States of America, by counsel, and

Defendant David R. Wilson, by counsel, and move the Court to appoint United States Magistrate

Judge Omar J. Aboulhosn as mediator in this matter and further request that mediation be

scheduled to take place on January 23, 2020, beginning at 10:00 a.m., at the Robert C. Byrd United

States Courthouse, 300 Virginia Street East, Charleston, West Virginia, 25301.

        Dated: December 26, 2019.
                                                    C.H.,

                                                    PLAINTIFF,

                                                    /s/ L. Dante diTrapano
                                                    L. Dante diTrapano, Esquire (WVSB #6778)
                                                    Benjamin Adams, Esquire (WVSB #11454)
                                                    Alex McLaughlin, Esquire (WVSB #9696)
                                                    Calwell Luce diTrapano, PLLC
                                                    500 Randolph Street
                                                    Charleston, WV 25302
                                                    P: 304-343-4323; F: 304-344-3684
                                                    E: dditrapano@cldlaw.com
                                                    E: badams@calwelllaw.com
                                                    E: amclaughlin@calwelllaw.com
Case 5:19-cv-00645 Document 23 Filed 12/26/19 Page 2 of 5 PageID #: 182




                                       Jay T. McCamic, Esquire (WVSB #2386)
                                       McCamic Law Firm, PLLC
                                       801 12th Street, Suite 305
                                       PO Box 151
                                       Wheeling, WV 26003
                                       P: 304-238-9460
                                       F: 304-830-5324
                                       E: jay@mccamic.com

                                       Anthony I. Werner, Esquire (WVSB #5203)
                                       John & Werner Law Offices, PLLC
                                       Board of Trade Building, Suite 200
                                       80 – 12th Street
                                       Wheeling, WV 26003
                                       P: 304-233-4380
                                       F: 304-233-4387
                                       E: awerner@johnwernerlaw.com

                                       Counsel for Plaintiff




                                       UNITED STATES OF AMERICA,

                                       DEFENDANT,

                                       MICHAEL B. STUART
                                       United States Attorney

                                       s/Jennifer M. Mankins
                                       Jennifer M. Mankins (W.Va. Bar No. 9959)
                                       Fred B. Westfall, Jr. (W.Va. Bar No. 3992)
                                       Jason S. Bailey (W.Va. Bar No. 13582)
                                       United States Attorney’s Office
                                       300 Virginia Street, East, Room 4000
                                       Charleston, WV 25301
                                       P: 304-345-2200
                                       F: 304-347-5443
                                       E: jennifer.mankins@usdoj.gov
                                       E: fred.westfall@usdoj.gov
                                       E: jason.bailey2@usdoj.gov

                                       Counsel for Defendant, United States of
                                       America

                                   2
Case 5:19-cv-00645 Document 23 Filed 12/26/19 Page 3 of 5 PageID #: 183



                                       DAVID R. WILSON,

                                       DEFENDANT,

                                       /s/ Steven K. Nord
                                       Steven K. Nord, Esquire (WVSB #2748)
                                       Offutt Nord, PLLC
                                       949 Third Avenue, Suite 300
                                       P.O. Box 2868
                                       Huntington, WV 25728-2868
                                       P: 304-529-2868
                                       F: 304-529-2999
                                       E: sknord@onalegal.com

                                       Counsel for Defendant, David R. Wilson




                                   3
     Case 5:19-cv-00645 Document 23 Filed 12/26/19 Page 4 of 5 PageID #: 184



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY DIVISION

C.H.,

        Plaintiff,

v.                                                           Civil Action No. 5:19-cv-00645
                                                             Honorable Frank W. Volk

DAVID R. WILSON, FPC Alderson;
JERROD R. GRIMES, FPC Alderson;
SCOTT A. HALL, FPC Alderson;
LIEUTENANT WORKMAN, FPC Alderson;
and THE UNITED STATES OF AMERICA,

        Defendants.
                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 26, 2019, I electronically filed the foregoing Joint Motion

to Appoint Mediator with the Clerk of the Court using the CM/ECF system which will send

notification to the following CM/ECF participants:

                       Jay T. McCamic
                       McCamic Law Firm, PLLC
                       80 12th Street, Suite 305
                       P.O. Box 151
                       Wheeling, WV 26003
                       P: (304) 238-9460
                       F: (304) 830-5324
                       E: jay@mccamic.com

                       L. Dante diTrapano
                       Benjamin Adams
                       Alex McLaughlin
                       Calwell Luce diTrapano PLLC
                       500 Randolph Street
                       Charleston, West Virginia 25302
                       P: (304) 343-4323
                       F: (304) 344-3684
                       E: dditrapano@cldlaw.com
                       E: badams@calwelllaw.com
                       E: amclaughlin@calwelllaw.com

                                                 4
Case 5:19-cv-00645 Document 23 Filed 12/26/19 Page 5 of 5 PageID #: 185



              Anthony I. Werner
              John & Werner Law Offices, PLLC
              Board of Trade Building, Suite 200
              80 – 12th Street
              Wheeling, WV 26003
              P: (304) 233-4380
              F: (304) 233-4387
              E: awerner@johnwernerlaw.com
              Counsel for Plaintiff C.H.

              Steven K. Nord, Esquire (WVSB #2748)
              Offutt Nord, PLLC
              949 Third Avenue, Suite 300
              P.O. Box 2868
              Huntington, WV 25728-2868
              P: 304-529-2868
              F: 304-529-2999
              E: sknord@onalegal.com
              Counsel for Defendant, David R. Wilson


                                          s/Jennifer M. Mankins________________
                                          Jennifer M. Mankins (W.Va. Bar No. 9959)
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          300 Virginia Street, East, Room 4000
                                          Charleston, WV 25301
                                          P: 304-345-2200
                                          F: 304-347-5443
                                          E: jennifer.mankins@usdoj.gov
                                          Counsel for United States of America




                                      5
